         Case 1:19-cv-05705-MKV Document 79 Filed 07/21/21 Page 1 of 2




DONALD W. SEARLES, Bar Code: DS0898
JENNIFER CALABRESE (pro hac vice application pending)
ANSU BANERJEE (pro hac vice application pending)
Attorneys for Plaintiff                                                        USDC SDNY
SECURITIES AND EXCHANGE COMMISSION                                             DOCUMENT
444 S. Flower Street, Suite 900                                                ELECTRONICALLY FILED
Los Angeles, CA 90071                                                          DOC #:
(323) 965-3998                                                                 DATE FILED: 7/21/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  SECURITIES AND EXCHANGE                               Case No. 1:19-cv-05705
  COMMISSION,

                  Plaintiff,

          vs.

  ANATOLY HURGIN, ALEXANDER
  AUROVSKY, ABILITY, INC. AND
  ABILITY COMPUTER SOFTWARE
  INDUSTRIES, LTD.

                  Defendants.



       [PROPOSED] ORDER RE BRIEFING AND HEARING SCHEDULE RE:
    PLAINTIFF SECURITIES AND EXCHANGE COMMISSION’S MOTION FOR
  PRELIMINARY INJUNCTION TO FREEZE CERTAIN ASSETS AND TO RESTRAIN
           AND ENJOIN DEFENDANTS FROM DISSIPATING ASSETS


       On July 21, 2021, Plaintiff United States Securities and Exchange Commission (the “SEC”),

moved for the issuance of an order directing that : (1) the escrowed funds held by the Escrow Agent

in the put escrow account be frozen until further Order of this Court; and (2) that until the final

disposition of this action, Defendants Ability, Inc., Ability Computer & Software Ltd. (“ACSI”),

Anatoly Hurgin and Alexander Aurovsky, and their officers, directors, agents, servants, employees,

attorneys, and those persons in active concert or participation with them, be restrained and enjoined

from making any withdrawal, pledge, encumbrance, assignment, dissipation, concealment or other



                                                       1
         Case 1:19-cv-05705-MKV Document 79 Filed 07/21/21 Page 2 of 2




disposal or use of any of the funds in the put escrow account.

       Defendants are ORDERED to file a response to the SEC’s Motion on or before: July 23,

2021 at 5:00PM.

       The SEC may have a reply to Defendants’ response on or before: July 27, 2021 at 12:00PM.

       The Hearing on the SEC’s Motion, should the Court determine such a hearing is

appropriate, shall be on July 29, 2021 at 11:30AM. The hearing will be conducted by

videoconference. The Court will provide a link to the parties and will post a public dial-in to the

ECF docket. On or before July 27, 2021, the parties must confer and submit a joint letter to the

Court regarding whether they expect to present any witness testimony at the hearing.


SO ORDERED, this 21st day, of July 2021, at New York, New York


                                                     ________
                                                           _____________________
                                                                              _ __
                                                                                 _ ______
                                                     _______________________________   ___
                                                                                       __
                                                     HON. MARY
                                                          MARY KAYKAAY VYSKOCIL
                                                                          VY
                                                                           YSKS OCIL
                                                     UNITED
                                                          ED
                                                           D STATETE
                                                                   ES DISTRICT JUDG
                                                              STATES                JUDGE




                                                      2
